    Case 4:18-cv-00247-ALM Document 127 Filed 02/24/20 Page 1 of 1 PageID #: 3043




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     JASON LEE VAN DYKE                              §
                                                     §
     v.                                              §    Civil Action No. 4:18-cv-00247
                                                     §    Judge Mazzant
     THOMAS RETZLAFF, a/k/a DEAN                     §
     ANDERSON, d/b/a VIA VIEW FILES                  §
     LLC, and VIA VIEW FILES

                                                ORDER

           Pending before the Court is Plaintiff Jason Lee Van Dyke’s Motion for Preliminary

    Injunction, filed on May 29, 2018 (Dkt. #49). In light of Plaintiff’s Emergency Motion for
.
    Preliminary Injunction, filed on January 15, 2020 (Dkt. #114), the Court DENIES as moot

    Plaintiff’s original Motion for Preliminary Injunction (Dkt. #49). The Court will consider and rule

    on Plaintiff’s Emergency Motion for Preliminary Injunction in due course.

          SIGNED this 24th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
